DETAILED ACTION

The following NON-FINAL Office action is in response to Request for Continued 
Examination (RCE) filed on March 29, 2022 for application 16170872.
	
Acknowledgements

Claim 60 is added.
Claims 40-42, 44-47, 50-52, 54-57 and 60 are pending.
Claims 40-42, 44-47, 50-52, 54-57 and 60 have been examined.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after December 13, 2013, is being examined under the first inventor to file provisions of the AIA .



Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2022 has been entered.

Response to Arguments

In response to Applicant’s arguments under 35 USC § 103, Applicant argues Rabin and Winograd fail to disclose "selecting, using the processing circuitry, a plurality of media block addresses, wherein the selecting the plurality of media block addresses comprises: (1) selecting at least one media block address of a media block that comprises an associated encryption flag that is indicative of a media block being encrypted, and (2) selecting at least one media block address of a media block that comprises an associated encryption flag that is indicative of a media block being unencrypted" as recited in claim 40. Examiner respectfully disagrees as Rabin discloses in Fig. 3C Tag_INST_SW 151D, 151E in which fingerprint location and values are determined and a hash is computed. The usage of fingerprints is illustrated in steps 151D and 151E of FIG. 3 in which locations are selected and then a fingerprint is computed on those locations and a hash is computed on that result.
Applicant further argues that Winograd fails to disclose "a plurality of media blocks, each media block being stored at a respective address of the computer-readable medium". Examiner respectfully disagrees as Winograd does in fact disclose in Col. 13 lines 14-49 that we are dealing with content and how storage units can store the encrypted or partially encrypted input content further disclosed in Col. 14 line 9-Col. 5 line 4. Authentication of one or more portions of a content is enabled using segmented hash values and the content is divided into segments of a particular size and the hash value is generated for each content segment. Each content segment is stored with the watermark extraction record. During the streaming operation, a received content segment (e.g., that resides in a buffer) can be authenticated and the segments can be selected for authentication as they become available during the streaming operation further disclosed in Col. 22 line 62 – Col. 23 line 18. Now Col 24 lines 46-50 of Winograd is essential as it states that the verification method can be applied to content that is not being streamed, which allows it to combined with Rabin. Hence the Winograd is deemed sufficient to disclose plurality of blocks in combination with Rabin.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 42 and 52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 42 and 52 recite “wherein selecting the plurality of media block addresses comprises: generating a plurality of random numbers; and selecting the plurality of media block addresses based on the generated plurality of random numbers” which is not supported by the Specification. The specification discloses that the processing circuitry chooses the random numbers a random number i between 1 and n such that some of the corresponding media sectors are scrambled and some of the corresponding media sectors are unscrambled (see PGPUB ¶0167), but doesn’t generate a plurality of random numbers. Therefore, the specification does not provide support for the bolded claim language above.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 40, 41, 44, 47, 50, 51, 54, 57 and 60 are rejected under pre-AIA  35 103 as being unpatentable over Rabin et al. (US 6,697,948 B1) in view of Winograd et al. (US 8,838,977 B2).
Regarding Claims 40, 50 and 60 Rabin discloses a method/system for determining whether to initiate playback, the method comprising: 
receiving, using an input/output path, a request to playback media content stored in a digital file, the digital file comprising [a plurality of media blocks], each media block being stored at a respective address and comprising an associated encryption flag (Col. 4 lines 57-62, Col. 27 lines 18-21 and lines 31-43, Col. 32 lines 41-49, Col 36 line 48-Col. 37 line 13, Col. 38 lines 30-34)
in response to receiving the request to playback the media content stored in the digital file: retrieving, from a remote database, a reference list comprising media block a addresses and reference encryption [flags], wherein each reference encryption flag corresponds to a media block address (Col. 37 lines 3-11)
- selecting, using the processing circuitry, a plurality of media block addresses, wherein the selecting the plurality of media block addresses comprises: (1) selecting at least one media block address of a media block that comprises an associated encryption flag that is indicative of a media block being encrypted, and (Fig. 3C Tag_INST_SW 151D, 151E) (2) selecting at least one media block address of a media block that comprises an associated encryption flag that is indicative of a media block being unencrypted (Fig. 3C Tag_INST_SW 151D, 151E, Col. 36 lines 54-58)
accessing, using processing circuitry, in the digital file, each media block address of the plurality of media block addresses (Col. 37 lines 3-11)
retrieving, using processing circuitry, a corresponding encryption flag from each of the accessed media block addresses (Col. 37 lines 14-22)
determining, using processing circuitry, that each encryption [flag] retrieved from the corresponding media block address matches a reference encryption flag associated with the corresponding media block address (Col. 4 lines, Col. 7 lines 1-17, Col. 41 line 29-41)
in response to the determining that each encryption flag retrieved from the corresponding media block address matches the reference encryption flag associated with the corresponding media block address, playing, using processing circuitry, the media content (Col. 36 lines 48-Col. 37 line 22, Col. 37 lines 46-51)
Rabin does not disclose plurality of media blocks.
	Winograd however discloses plurality of media blocks (Col. 13 lines 14-49, Col. 14 line 9- Col. 15 line 4, Col. 16 lines 42-66, Col. 18 lines 9-26, Col. 22 line 62- Col. 23 line 18, Col. 24 lines 46-50).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method/system of Rabin to include breaking up content into blocks as disclosed in Winograd, in order to facilitate watermark extraction and implementation of applicable screening operations and enforcement actions can be carried out using one or more of the depicted devices in real-time and non-real time applications. (see Winograd Col. 24 lines 46-50). 

Regarding Claims 41 and 51, Rabin discloses wherein selecting the plurality of media block addresses comprises: randomly selecting a subset of media block addresses in the reference list (Col. 46 lines 46-49).
Regarding Claims 42 and 52, Rabin discloses wherein selecting the plurality of media block addresses comprises: generating a plurality of random numbers; and selecting the plurality of media block addresses based on the generated plurality of random numbers (Col. 46 lines 46-49).
Regarding Claims 44 and 54, Rabin discloses wherein each encryption flag comprises at least one of: a first value indicative of a media block being encrypted, and a second value indicative of a media block being unencrypted (Fig. 3C Tag_INST_SW 151D, 151E).
Regarding Claims 47 and 57, Rabin discloses wherein playing back the media content comprises: accessing the digital file via the internet (Col. 59 lines 39-56)

Claims 45 and 55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rabin and Winograd in further view of Kambayashi et al (US 2003/0215091 A1) (“Kambayashi”).
Regarding Claims 45 and 55, Rabin does not disclose the encrypted reference block is encrypted using one of Content Scramble System (CSS), Advanced Access Content System (AACS), FAIRPLAY, and Protected Media Path (PMP).
Kambayashi however discloses the encrypted reference block is encrypted using one of Content Scramble System (CSS), Advanced Access Content System (AACS), FAIRPLAY, and Protected Media Path (PMP) (see Kambayashi ¶0031, ¶0042, ¶0091).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method/system of Rabin and Winograd to include the encrypted reference block is encrypted using one of Content Scramble System (CSS), Advanced Access Content System (AACS), FAIRPLAY, and Protected Media Path (PMP) as disclosed in Kambayashi, in order to improve and provide a rendering device and a copy control method capable of performing a safe copy control and high-speed recording (see Kambayashi  ¶0008). 
Claims 46 and 56 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rabin and Winograd in further view of Kamperman (US 2011/0200224 A1).
Regarding Claims 46 and 56, Rabin does not disclose the digital file is in a format selected from the group comprising Digital Versatile Disc (DVD), Compact Disc (CD), a Blu-ray Disc (BD), a High Density DVD (HD DVD), a Hard Disk Drive (HDD), a Flash Drive, and digital content downloaded from the Internet.
Kamperman however discloses the digital file is in a format selected from the group comprising Digital Versatile Disc (DVD), Compact Disc (CD), a Blu-ray Disc (BD), a High Density DVD (HD DVD), a Hard Disk Drive (HDD), a Flash Drive, and digital content downloaded from the Internet (see Kamperman ¶0050).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method/system of Rabin and Winograd to include the digital file is in a format selected from the group comprising Digital Versatile Disc (DVD), Compact Disc (CD), a Blu-ray Disc (BD), a High Density DVD (HD DVD), a Hard Disk Drive (HDD), a Flash Drive, and digital content downloaded from the Internet as disclosed in Kamperman, in order to improve the system for identifying a content item (see Kamperman  ¶0003). 





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEHRA RAZA whose telephone number is (571)272-8128. The examiner can normally be reached 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEHRA RAZA/Examiner, Art Unit 3685   

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685